Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 11346951) in view of Chareb-Schwartz (JP 2020516971)
Regarding claim 1, Lu et al disclose a method comprising: 
determining a plurality of points of interest within an environment of a vehicle (col. 1, lines 31-34); 
assigning, to each point of interest of the plurality of points of interest, a respective priority score (col. 4, lines 4-6); 
partitioning at least a portion of the environment of the vehicle into a plurality of sectors, wherein each sector of the plurality of sectors includes at least one point of interest (col. 9, lines 42-54); and 
for each sector of the plurality of sectors: 
but does not explicitly disclose adjusting a scanning region of a lidar unit corresponding with the respective sector and causing the lidar unit to scan the respective sector.  However, Chareb-Schwartz disclose the limitation, at least see paragraph 111, lines 1-8. It would have been obvious to modify the teaching of Lue et al to include adjusting a scanning region of a lidar unit corresponding with the respective sector and causing the lidar unit to scan the respective sector to modify the view of the capturing device to capture objects around the vehicle. 
Regarding claim 2, Lu et al disclose the limitations indicated above and further disclose wherein the points of interest correspond to locations from which one or more other vehicles are likely to approach (col. 4, lines 8-11).  
Regarding claim 3, Lu et al disclose the limitations indicated above and further disclose comprising: determining, for each point of interest, a respective intersection time, wherein the respective intersection time is based on when another vehicle approaching from the respective point of interest would be predicted to intersect a current trajectory or a potential trajectory of the vehicle (col. 4, lines 8-12).  
Regarding claim 4, Lu et al disclose the limitations indicated above and further disclose wherein the respective priority scores are inversely proportional to the respective intersection time (co. 3, lines 36-42).  
Regarding claim 5, Lu et al disclose the limitations indicated above and further disclose wherein partitioning at least the portion of the environment of the vehicle into the plurality of sectors is based on the assigned priority score of at least one point of interest (col. 4, lines 4-6).  
Regarding claim 6, Lu et al disclose the limitations indicated above and further disclose wherein each sector of the plurality of sectors comprises a predetermined azimuth angle range, wherein the predetermined azimuth angle range is between five degrees and fifteen degrees (co. 5, lines 40-54).  
Regarding claim 7, Lu et al disclose the limitations indicated above and further disclose wherein adjusting the scanning region of the lidar unit comprises causing an actuator to rotate the lidar unit to an azimuthal angle corresponding to the respective sector so as to change a pointing direction of the lidar unit (co. 5, lines 40-54).  
Regarding claim 8, Lu et al disclose the limitations indicated above and further disclose wherein causing the lidar unit to scan the respective sector comprises:  emitting at least one light pulse into the respective sector; receiving at least one reflected light pulse from the environment; and determining, based on an emission time of the at least one light pulse, a time of flight of the reflected light pulse; and determining a distance to an object in the respective sector based on the time of flight (co. 5, lines 40-54).  
Regarding claim 9, Lu et al disclose the limitations indicated above and further disclose comprising: determining a visit order of the plurality of sectors, wherein determining the visit order is based on at least one of: a number of points of interest in a given sector, the respective priority scores for the points of interest in a given sector, an angular slew rate of the lidar unit, or an azimuthal angle difference between respective sectors of the plurality of sectors (col. 6, lines 6-25).  
Regarding claim 10, Lu et al disclose the limitations indicated above and further disclose wherein the adjusting and causing steps for each sector of the plurality of sectors are performed according to the determined visit order (col. 5, lines 4-10).  
Regarding claim 11, Lu et al disclose a system comprising: 
a planner unit comprising a planner controller operable to carry out operations (Fig 1, #14d), the operations comprising: 
determining a plurality of points of interest within an environment of the system (col. 1, lines 31-34); and 
assigning, to each point of interest of the plurality of points of interest, a respective priority score (col. 4, lines 4-6); 
a perception unit comprising a perception controller operable to carry out operations (Fig. 1, #14d), the operations comprising: 
partitioning at least a portion of the environment of the system into a plurality of sectors, wherein each sector of the plurality of sectors includes at least one point of interest (col. 9, lines 42-54); and 
a lidar unit (Fig. 1, #10) but does not explicitly disclose operable to adjust a scanning region to correspond with a respective sector of the plurality of sectors. However, Chareb-Schwartz disclose the limitation, at least see paragraph 111, lines 1-8. It would have been obvious to modify the teaching of Lue et al to include operable to adjust a scanning region to correspond with a respective sector of the plurality of sectors to modify the view of the capturing device to capture objects around the vehicle. 
Regarding claim 12, Lu et al disclose the limitations indicated above and further disclose wherein the points of interest correspond to locations from which one or more other vehicles are likely to approach (col. 4, lines 8-11).  
Regarding claim 13, Lu et al disclose the limitations indicated above and further disclose wherein the operations of the planner unit further comprise: determining, for each point of interest, a respective intersection time, wherein the respective intersection time is based on when another vehicle approaching from the respective point of interest is predicted to intersect a current trajectory or a potential trajectory of the system (col. 4, lines 8-12).  
Regarding claim 14, Lu et al disclose the limitations indicated above and further disclose wherein the respective priority scores are inversely proportional to the respective intersection time (co. 3, lines 36-42).  
Regarding claim 15, Lu et al disclose the limitations indicated above and further disclose wherein partitioning at least the portion of the environment of the system into the plurality of sectors is based on the assigned priority score of at least one point of interest (col. 4, lines 4-6).  
Regarding claim 16, Lu et al disclose the limitations indicated above and further disclose wherein each sector of the plurality of sectors comprises a predetermined azimuth angle range, wherein the predetermined azimuth angle range is between five degrees and fifteen degrees (co. 5, lines 40-54).  
Regarding claim 17, Lu et al disclose the limitations indicated above and further disclose comprising an adjustable mount and an actuator operable to rotate the lidar unit to an azimuthal angle corresponding to the respective sector (co. 5, lines 40-54).  
Regarding claim 18, Lu et al disclose the limitations indicated above and further disclose wherein the lidar unit further comprises: at least one light-emitter device; at least one light-detector device; and a lidar controller (Fig. 1, #14d) operable to carry out operations, the operations comprising: scanning each respective sector of the plurality of sectors by: emitting at least one light pulse into the respective sector; receiving at least one reflected light pulse from the environment; determining, based on an emission time of the at least one light pulse, a time of flight of the reflected light pulse; and determining a distance to an object in the respective sector based on the time of flight (co. 5, lines 40-54).  
Regarding claim 19, Lu et al disclose the limitations indicated above and further disclose wherein the operations of the perception controller further comprise: determining a visit order of the plurality of sectors, wherein determining the visit order is based on at least one of:  number of points of interest in a given sector, the respective priority scores for the points of interest in a given sector, an angular slew rate of the lidar unit, or an azimuthal angle difference between respective sectors of the plurality of sectors (col. 6, lines 6-25).  
Regarding claim 20, Lu et al disclose a vehicle comprising: 
a planner unit comprising a planner controller operable to carry out operations (Fig. 1, #14d), the operations comprising: 
determining a plurality of points of interest within an environment of the vehicle (col. 1, lines 31-34); and  
33assigning, to each point of interest of the plurality of points of interest, a respective priority score (col. 4, lines 4-6); 
a perception unit comprising a perception controller operable to carry out operations (Fig 1, #14d), the operations comprising: 
partitioning at least a portion of the environment of the vehicle into a plurality of sectors, wherein each sector of the plurality of sectors includes at least one point of interest (col. 9, lines 42-54); and 
a lidar unit (Fig. 1, #10) but does not explicitly disclose operable to adjust a scanning region to correspond with a respective sector of the plurality of sectors. However, Chareb-Schwartz disclose the limitation, at least see paragraph 111, lines 1-8. It would have been obvious to modify the teaching of Lue et al to include operable to adjust a scanning region to correspond with a respective sector of the plurality of sectors to modify the view of the capturing device to capture objects around the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663